Fourth Court of Appeals
                                      San Antonio, Texas
                                            December 8, 2017

                                          No. 04-17-00803-CR

                                       IN RE Sandra E. BROWN

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Rebeca C. Martinez, Justice

       Relator, Sandra E. Brown, filed a petition for writ of mandamus asking this court to
compel the Bexar County, Texas, District Attorney to comply with her request under the Texas
Open Records Act. See TEX. GOV’T CODE ANN. §§ 552.001-552.353 (West 2012). Because we
have no jurisdiction over relator’s complaint, we dismiss her petition for writ of mandamus for
want of jurisdiction. The court’s opinion will issue at a later date.

           It is so ORDERED on December 8, 2017.



                                                          _________________________________
                                                          Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of December, 2017.



                                                          ___________________________________
                                                          KEITH E. HOTTLE,
                                                          Clerk of Court




1
 This proceeding arises out of Cause No. 2015CR3457 and 2016CR9349W, styled The State of Texas v. Olice
Brown, pending in the 379th Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding.